Citation Nr: 1314579	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated 30 percent disabling prior to March 30, 2012, and 50 percent disabling thereafter.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.



ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the benefits sought on appeal.

A video conference hearing was held in March 2012 with the Veteran in Des Moines, Iowa, before the undersigned, sitting in Washington, D.C., who was designated to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board notes that portions of the Veteran's records are located in the Virtual VA system.  In order to facilitate the quick processing of claims, the Virtual VA paperless claims processing system is utilized.  A highly secured electronic repository is used to store and review documents involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal contains information stored in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Veteran also perfected appeals for service connection for tinnitus and headaches, which were also denied in the September 2008 rating decision promulgated by the RO.  However, in a November 2011 rating decision, the RO granted service connection for tinnitus, migraine headaches, and a traumatic brain injury (TBI).  This represents a full grant of the benefits sought on appeal.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

In August 2012, the Board reopened the Veteran's previously-denied claim to establish service connection for a low back disability and denied such on the merits.  As the Veteran did not appeal that portion of the Board's decision to the United States Court of Appeals for Veterans Claims or request reconsideration, that claim is no longer in appellate status.  Also, the Board remanded the Veteran's claims currently on appeal for further procedural and evidentiary development.  

Also, the Board remanded the Veteran's PTSD and bilateral hearing loss claims for further evidentiary development.  In March 2013, the AMC issued a rating decision and supplemental statement of the case which continued to deny the Veteran's bilateral hearing loss claim and partially granted the Veteran's PTSD claim; the assigned evaluation was increased from 30 percent to 50 percent, effective from March 30, 2012.  In doing so, "staged" ratings have been created, and the Veteran's PTSD claim has consequently been recharacterized as stated on the title page.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  As this increase does not represent the maximum benefits sought, the Veteran's claim is not abrogated and remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As will be further discussed below, after the Veteran was apprised of the March 2013 rating decision and supplemental statement of the case, he submitted written statement conveying that he was satisfied with the assigned evaluation for his service-connected PTSD, and he wished to withdraw his appeals.  See statements from the Veteran dated in March 2013 and April 2013.  


FINDING OF FACT

By way of written correspondence from the Veteran dated in March and April 2013, prior to promulgation of a decision, the Veteran withdrew his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of (1) entitlement to service connection for bilateral hearing loss and (2) entitlement to an increased evaluation for service-connected PTSD, evaluated 30 percent disabling prior to March 30, 2012, and 50 percent disabling thereafter, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2012) (as amended by 68 Fed. Reg. 13,235 (April 18, 2003)).

By correspondence from the Veteran dated in March and April 2013, prior to the promulgation of a decision in the appeal, the Veteran indicated that he was satisfied with the assigned evaluation for his service-connected PTSD, and he wished to withdraw his appeal for the issues of (1) entitlement to service connection for bilateral hearing loss and (2) entitlement to an increased evaluation for service-connected PTSD, evaluated 30 percent disabling prior to March 30, 2012, and 50 percent disabling thereafter.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to the issues of (1) entitlement to service connection for bilateral hearing loss and (2) entitlement to an increased evaluation for service-connected PTSD, evaluated 30 percent disabling prior to March 30, 2012, and 50 percent disabling thereafter.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and the claims are dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for bilateral hearing loss is dismissed. 

The appeal concerning the claim of entitlement to an increased evaluation for service-connected PTSD, evaluated 30 percent disabling prior to March 30, 2012, and 50 percent disabling thereafter, is dismissed.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


